Exhibit 10.92

 

Cover Sheet to

Restricted Stock Unit Award Under CONSOL Energy Inc. Equity Incentive Plan
(“Plan”)

(for Employees)

 

CONSOL Energy Inc. (the “Company”) hereby awards you restricted stock units
under the Plan. The terms and conditions of this award are set forth in this
cover sheet, the “Terms and Conditions” attachment hereto and the Plan. To the
extent the terms and conditions set forth on this cover sheet or the attachment
differ in any way from the terms set forth in the Plan, the terms of the Plan
shall govern.

 

Capitalized terms not otherwise defined herein or in the “Terms and Conditions”
attachment hereto shall have the meanings ascribed to them in the Plan.

 

Name of Recipient:                                          
                       Award Date:                         , 20    
Number of Shares Subject to Award:                 shares of the Company’s
common stock

 

Vesting Schedule:    Four (4) successive equal annual installments upon your
completion of each year of continuous employment with the Company over the four
(4)-year period measured from the Award Date. Issuance Schedule:    The shares
which vest each year under your restricted stock units will be issued to you on
August 1 of that year (or if August 1 is not a business day, on the immediately
preceding business day), subject to (i) your satisfaction of all applicable
income and employment withholding taxes, and (ii) any deferral election you may
have made with respect to the payment of such shares. Deferral Election    To
the extent you have elected to defer the issuance and receipt of shares (in
accordance with the procedures established by the Company), such shares shall be
issued to you in accordance with the terms of the election form executed by you.
Further information concerning such deferral may be found by referring to a copy
of your election form and/or the supplemental prospectus for the Equity
Incentive Plan attached as Exhibit I.

 

You have sixty (60) days following the date of this letter in which to sign and
return to the Company the Acknowledgment section below in order to indicate your
acceptance of the terms and conditions of your award as set forth above and in
the attached Terms and Conditions. If you do not do so, your award will become
null and void.

 

ACKNOWLEDGMENT

 

I hereby acknowledge and accept the terms and conditions of the restricted stock
unit award evidenced hereby, including the attached TERMS AND CONDITIONS. I
further acknowledge and agree that those terms and conditions, and the
provisions of the Plan, set forth the entire understanding between the Company
and me regarding my entitlement to receive the shares of the Company’s common
stock subject to such award and supersede all prior oral and written agreements
on that subject.

 

 

SIGNATURE:

 

 

--------------------------------------------------------------------------------

PRINTED NAME:

 

 

--------------------------------------------------------------------------------

DATED:                                                              , 20    

 

CONSOL Energy Inc.:

     

 

--------------------------------------------------------------------------------

        J. Brett Harvey         President and Chief Executive Officer

 

1



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

 

The restricted stock units under the Company’s Equity Incentive Plan (“Plan”)
will entitle you to receive shares of the Company’s common stock in a series of
installments over your period of continued employment with the Company. Each
unit represents the right to receive one share of common stock following the
vesting date of that unit. Unlike a typical stock option program, the shares
will be issued to you as a bonus for your continued service over the vesting
period, without any cash payment required from you. However, you must pay the
applicable income and employment withholding taxes (described below) when due.

 

The terms and provisions of your award are subject to the provisions of the
Plan. A copy of the Plan is available upon request from Human Resources.

 

Other important features of your award may be summarized as follows:

 

Special Vesting Rules: All of the shares subject to your award will vest (i.e.,
will not be subject to forfeiture as the result of employment termination) upon
the occurrence of any of the following events, and (except as otherwise
specified below and subject to the terms of your deferral election form, if any)
such vested shares will be delivered to you on such termination date, or as soon
as administratively practical thereafter (but in no event later than 15th day of
third month following such date):

 

  •   your termination of employment with the Company on or after your
attainment of age sixty-five (65);

 

  •   your termination of employment with the Company on or after your
attainment of age fifty-five (55) under circumstances which also satisfy the
criteria for either Early Retirement or Incapacity Retirement under the
Company’s Employment Retirement Plan, as in effect at that time (provided, that
in such event, the delivery of your vested shares will continue to be paid on
the August 1st following the date on which those shares would normally have
vested); or

 

  •   the termination of your employment with the Company by reason of your
death or as part of a reduction in force as specified and implemented by the
Company.

 

In no event will any special vesting of your shares occur should your employment
with the Company be terminated for Cause (as such term is defined in the Plan)
or should you leave the Company’s employ for any reason other than in connection
with one of special vesting events specified above.

 

Notwithstanding the foregoing or any provision contained herein to the contrary,
the delivery of any vested shares may be delayed until six (6) months after your
termination of employment to the extent required by Section 409A(a)(2)(B)(i) of
the Code.

 

Forfeitability: Should you cease employment under circumstances which do not
otherwise entitle you to the special vesting of the unvested shares subject to
your award, then your award will be cancelled with respect to those unvested
shares, and the number of your restricted stock units will be reduced
accordingly. You will thereupon cease to have any right or entitlement to
receive any shares of common stock under those cancelled units.

 

1



--------------------------------------------------------------------------------

Should your employment be terminated for “Cause” (as defined in the Plan) or
should you breach any of the non-competition or proprietary information
covenants set forth in the Covenants section below, then not only will your
award be cancelled with respect to any unvested shares at the time subject to
your award, but you will also forfeit all of your right, title and interest in
and to any shares which have vested under your award and which are either held
by you at that time or are otherwise subject to deferred issuance. The
certificates for any vested shares you hold at the time of such termination or
breach must be promptly returned to the Company, and the Company will in
addition impose an immediate stop transfer order with respect to those
certificates. Accordingly, upon such termination of your employment or breach of
any of your non-competition or proprietary information covenants below, you will
cease to have any further right or entitlement to receive or retain the shares
of common stock subject to your forfeited award. In addition, to the extent you
have sold any of your vested shares within the six (6)-month period ending with
the date of your termination for Cause or your breach of any covenant set forth
in the Covenants section below or at any time thereafter, then you will be
required to repay to the Company, within ten (10) days after receipt of written
demand from the Company, the cash proceeds you received upon each such sale,
provided such demand is made by the Company within one year after the date of
that sale.

 

Transferability: The shares issued to you following the vesting of your award
will be registered under the federal securities laws and will be freely tradable
upon receipt. However, subsequent sales of those shares will be subject to any
market black-out periods the Company may impose from time to time and must be
made in compliance with the Company’s insider trading policies.

 

Prior to your actual receipt of the shares in which you vest under your award,
you may not transfer any interest in your award or the underlying shares or
pledge or otherwise hedge the sale of those shares, including (without
limitation) any short sale, put or call option or any other instrument tied to
the value of those shares. However, your right to receive any shares which have
vested under your restricted stock units but which remain unissued at the time
of your death may be transferred pursuant to the provisions of your will or the
laws of inheritance following your death.

 

Federal Income Taxation: You will recognize ordinary income for federal income
tax purposes on the date the shares which vest under your award are actually
issued to you, and you must satisfy your income tax withholding obligation
applicable to that income. The amount of your taxable income will be equal to
the closing selling price per share of the Company’s common stock on the New
York Stock Exchange on the issue date times the number of shares issued to you
on that date.

 

FICA Taxes: You will be liable for the payment of the employee share of the FICA
(Social Security and Medicare) taxes applicable to the shares subject to your
award at the time those shares vest, and not at the time they are subsequently
issued. No additional FICA taxes will be due when the shares are actually
issued. FICA taxes will be based on the closing selling price of the shares on
the New York Stock Exchange on the date those shares vest under the award.

 

2



--------------------------------------------------------------------------------

Withholding Taxes: You must pay all applicable federal and state income and
employment withholding taxes when due. Those taxes will be deducted from your
paycheck on the pay day coincident with or next following the date on which such
liability arises, unless you elect to satisfy your withholding tax liability
through either of the following alternatives:

 

  •   the delivery of your separate check payable to the Company or,

 

  •   the use of the proceeds from a same-date sale of the shares issued to you,
provided such a sale is permissible under the Company’s trading policies
governing your sale of Company shares and you are not at the time an executive
officer subject to the short-swing trading restrictions of the federal
securities laws.

 

Stockholder Rights: You will not have any stockholder rights, including voting
rights and actual dividend rights, with respect to the shares subject to your
award until you become the record holder of those shares following their actual
issuance to you and your satisfaction of the applicable withholding taxes.

 

Dividend Equivalent Rights: Should a regular cash dividend be declared on the
Company’s common stock at a time when unissued shares of such common stock are
subject to your award, then the number of shares at that time subject to your
award will automatically be increased by an amount determined in accordance with
the following formula, rounded down to the nearest whole share:

 

X = (A x B)/C, where

 

X    =    the additional number of shares which will become subject to your
award by reason of the cash dividend; A    =    the number of unissued shares
subject to this award as of the record date for such dividend; B    =    the per
share amount of the cash dividend; and C    =    the closing selling price per
share of the Company’s common stock on the New York Stock Exchange on the
payment date of such dividend.

 

The additional shares resulting from such calculation will be subject to the
same terms and conditions (including, without limitation, any applicable vesting
requirements, forfeiture provisions and deferral election) as the unissued
shares of common stock to which they relate under the award.

 

Other Adjustments: In the event of any stock split, stock dividend,
recapitilization, combination of shares, exchange of shares or other similar
change affecting the Company’s outstanding common stock as a class without the
Company’s receipt of consideration, the number and/or class of securities
subject to your award will be appropriately adjusted to preclude any dilution or
enlargement of your rights under the award.

 

3



--------------------------------------------------------------------------------

Change in Control: In the event of a Change in Control (as such term is defined
in the Plan), all of the then-unvested shares subject to your award will vest in
full on an accelerated basis, and the shares of the Company’s common stock
subject to your vested units, including those which vest on such an accelerated
basis, will be issued contemporaneous with the completion of the Change in
Control transaction whether or not you have elected a later deferred
distribution date.

 

However, if such accelerated vesting of the shares subject to your award, either
alone or together with any other payments or benefits to which you may otherwise
become entitled from the Company in connection with the Change in Control would,
in the Company’s good faith opinion, be deemed to be a parachute payment under
Section 280G of the Internal Revenue Code (or any successor provision), then,
unless any agreement between you and the Company provides otherwise, the number
of shares which are to vest on such an accelerated basis under your award will
be reduced to the extent necessary to assure, in the Company’s good faith
opinion, that no portion of your accelerated award will be considered such a
parachute payment. The Company’s good faith opinion on this matter will be
conclusive and binding upon you and your successors.

 

Covenants: As a further condition to your right and entitlement to receive the
shares of the Company’s common stock subject to your award, you hereby agree to
abide by the terms and conditions of the following non-competition and
proprietary information covenants:

 

Non-Competition Covenant.

 

You hereby acknowledge and recognize the highly competitive nature of the
business of the Company and its Affiliates (as such term is defined in the Plan)
and accordingly agree that during the term of your employment and for a period
of two years immediately thereafter:

 

(a) You will not directly or indirectly engage in any business which is in
competition with any line of business conducted by the Company or any of its
Affiliates, including (without limitation) any engagement as an officer,
director, proprietor, employee, partner, investor (other than as a holder of
less than 1% of the outstanding capital stock of a publicly traded corporation),
consultant, advisor, agent or sales representative, in any geographic region in
which the Company or any of its Affiliates conduct any such competing line of
business.

 

(b) You will not perform (or otherwise solicit the performance of) services for
any customer or client of the Company of any of its Affiliates.1

 

(c) You will not directly or indirectly induce any employee of the Company or
any of its Affiliates to (i) engage in any activity or conduct which is
prohibited pursuant to this non-competition covenant or (ii) terminate such

 

--------------------------------------------------------------------------------

1 Neither the restrictions of subparagraph (a) nor those of subparagraph (b) of
the Non-Competition Covenant shall apply in the event your employment with the
Company is involuntarily terminated in connection with a reduction in force
implemented by the Company.

 

4



--------------------------------------------------------------------------------

individual’s employment with the Company or any of its Affiliates. Moreover, you
will not directly or indirectly employ or offer employment (in connection with
any business which is in competition with any line of business conducted by the
Company or any of its Affiliates) to any person who was employed by the Company
or any of its Affiliates unless such person shall have ceased to be employed by
the Company or any of its Affiliates for a period of at least 12 months.

 

(d) You will not directly or indirectly assist others in engaging in any of the
activities which are prohibited under subparagraphs (a) through (c) above.

 

It is expressly understood and agreed that although you and the Company consider
the foregoing restrictions to be reasonable, should a final judicial
determination be made by a court of competent jurisdiction that the time or
territory or any other restriction contained in this agreement is an
unenforceable restriction against you, the provision of this agreement will not
be rendered void but shall be deemed amended to apply as to such maximum time
and territory and to such maximum extent as such court may judicially determine
or indicate to be enforceable. Alternatively, should any court of competent
jurisdiction find that any restriction contained in this agreement is
unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

 

Proprietary Information Covenant.

 

You and the Company agree that certain materials, including (without limitation)
information, data and other materials relating to customers, development
programs, costs, marketing, trading, investment, sales activities, promotion,
credit and financial data, manufacturing processes, financing methods, plans or
the business and affairs of the Company and its Affiliates, constitute
proprietary confidential information and trade secrets. Accordingly, you will
not at any time during or after your employment with the Company disclose or use
for your own benefit or purposes or the benefit or purposes of any other person,
firm, partnership, joint venture, association, corporation or other business
organization, entity or enterprise other than the Company and any of its
Affiliates, any proprietary confidential information or trade secrets, provided
that the foregoing shall not apply to information which is not unique to the
Company or any of its Affiliates or which is generally known to the industry or
the public other than as a result of your breach of this covenant. You agree
that upon termination of your employment with the Company for any reason, you
will immediately return to the Company all memoranda, books, papers, plans,
information, letters and other data, and all copies thereof or therefrom, which
in any way relate to the business of the Company and its Affiliates, except that
you may retain personal notes, notebooks and diaries. You further agree that you
will not retain or use for your own account at any time any trade names,
trademark or other proprietary business designation used or owned in connection
with the business of the Company or any of its Affiliates.

 

5



--------------------------------------------------------------------------------

Failure to Enforce Not A Waiver: The failure of the Company to enforce at any
time any provision of this Agreement shall in no way be construed to be a waiver
of such provision or of any other provision hereof.

 

Legends: The Company may at any time place legends referencing the provisions of
this Agreement, and any applicable federal or state securities law restrictions
on all certificates, if any, representing the shares relating to this award.

 

Governing Law: This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Delaware, without regard to the conflicts of laws
provisions thereof.

 

Amendments: This Agreement may be amended or modified at any time by an
instrument in writing signed by the parties hereto, or as otherwise provided
under the Plan. Notwithstanding, the Company may, in its sole discretion and
without your consent, modify or amend the terms and conditions of this award,
impose conditions on the timing and effectiveness of the issuance of the shares,
or take any other action it deems necessary or advisable, to cause this award to
comply with Section 409A of the Code (or an exception thereto). Notwithstanding,
you recognize and acknowledge that Section 409A of the Code may impose upon you
certain taxes or interest charges for which you are and shall remain solely
responsible.

 

Notices: Any notice, request, instruction or other document given under this
Agreement shall be in writing and shall be addressed and delivered, in the case
of the Company, to the Secretary of the Company at the principal office of the
Company and, in your case, to your address as shown in the records of the
Company or to such other address as may be designated in writing by either
party.

 

Award Subject to Plan: This Award is subject to the Plan. The terms and
provisions of the Plan as it may be amended from time to time are hereby
incorporated herein by reference. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Agreement will govern and prevail.

 

Entire Agreement: Except as otherwise provided in this Agreement, this Agreement
and the Plan are: (i) intended to be the final, complete, and exclusive
statement of the terms of the agreement between you and the Company with regard
to the subject matter of this Agreement; (ii) supersede all other prior
agreements, communications, and statements, whether written or oral, express or
implied, pertaining to that subject matter; and (iii) may not be contradicted by
evidence of any prior or contemporaneous statements or agreements, oral or
written, and may not be explained or supplemented by evidence of consistent
additional terms.

 

Prospectus: An updated prospectus summarizing the principle features of that
plan has been prepared and distributed by the Company; additional copies of the
updated prospectus are available upon request from the Corporate Secretary at
the Company’s executive offices at 1800 Washington Road, Pittsburgh,
Pennsylvania 15241. Attached hereto is a special supplement to such prospectus
which provides certain other relevant information concerning your award. Please
review both the updated plan prospectus and the supplement carefully so that you
fully understand your rights and benefits under your award and the limitations,
restrictions and vesting provisions applicable to the award.

 

6



--------------------------------------------------------------------------------

Employment at Will: Nothing in the program will provide you with any right to
continue in the Company’s employ for any period of specific duration or
interfere with or otherwise restrict in any way your rights or the rights of the
Company to terminate your service at any time for any reason, with or without
cause. Your employee status with the Company will accordingly remain at will.

 

Attachments:

 

Exhibit I –Supplement to Prospectus for Equity Incentive Plan

 

7



--------------------------------------------------------------------------------

EXHIBIT I

 

SUPPLEMENT TO PROSPECTUS

FOR

EQUITY INCENTIVE PLAN



--------------------------------------------------------------------------------

EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT DEFERRAL ELECTION FORM

(for Employees)

 

     Please check the applicable boxes and complete form as appropriate. ¨    A.
   I hereby elect to defer the issuance of:          

¨ all of the shares of the Company’s common stock which vest and become issuable
to me under the restricted stock unit award, if any, to be made to me by the
Company in May 2006.

         

¨ fifty percent (50%) of the shares of the Company’s common stock subject to
each annual installment which vests and becomes issuable to me under any such
restricted stock unit award.

          I hereby elect that the distribution of the vested shares subject to
this deferral election will be made or (in the event of an installment
distribution) will commence on the following distribution date, or as soon as
administratively practical thereafter (but in no event later than 15th day of
third month following such date):                   ¨    August 1, 2011 (a five
(5) year deferral period).                   ¨    the date on which my
employment terminates, including by reason of retirement. Notwithstanding, I
acknowledge and agree that payment to certain key employees separating from
service can be made no earlier than six (6) months following the date of
separation.           Subject to the following provisions of this election form,
I hereby elect the following method of distribution for my deferred vested
shares:                   ¨    lump sum distribution                   ¨   
successive equal annual installments over a period of              years (not to
exceed 5), with the first such annual installment to commence on the
distribution date selected above, and the remaining installments to be made on
the next four anniversary dates of the distribution date.



--------------------------------------------------------------------------------

        Notwithstanding the foregoing elections, I understand that if I die, or
terminate employment due to a Disability, or in the
event of a Change in Control (as defined in the Plan) before the distribution of
my deferred vested shares begins, then all
of those shares will be distributed to me (or the personal representative of my
estate) in a lump sum on such date, or as
soon as administratively practical thereafter (but in no event later than 15th
day of third month following such date),
whether I have elected a lump sum distribution or an installment distribution.  
      If I die or terminate employment due to a Disability after the
commencement of an installment distribution, but before all
my deferred vested shares have been issued, I understand that the remainder of
those shares will continue to be issued to
me (or the personal representative of my estate) in accordance with the
installment distribution I have elected.         I understand that in the event
of a Change in Control transaction (or if a Change on Control occurs while I am
receiving
an installment distribution of vested shares), then all of my deferred vested
shares will be distributed to me in a lump sum
contemporaneous with the completion of the Change in Control transaction. No
installment distribution will be made to
me in such event.         I further acknowledge that the above payment schedule
with respect to deferred restricted stock units will remain in effect
unless I make a new election (re-deferral), on a form prescribed by the Company,
to delay a previously elected payment
date; provided, however, that in no event may a new payment election establish a
payment date earlier than the date
previously elected. Any such new election (re-deferral): (i) will not take
effect for at least twelve (12) months after the
date on which the re-deferral election is made; (ii) must defer the first
payment for at least five (5) years from the date the
original payment would have otherwise been made; and (iii) must, for payment
elections being made at a specified time
(e.g., August 1, 2011), be made at least twelve (12) months before the date the
payment would have otherwise been
made. Any new election that does not satisfy the applicable foregoing
requirements will be invalid, null, and void, and the
payment schedule set forth in such previous election shall control.         I
understand and agree that notwithstanding anything to the contrary in this
deferral election, in no event will any
shares be issued to me until I have vested in those shares in accordance with
the terms of my restricted stock unit
award and satisfied all of my applicable income and employment withholding tax
obligations.         As required by the Federal tax laws, my deferral election
is irrevocable and cannot be changed or modified under any
circumstances except as specifically provided herein.         To the extent my
rights under law to receive the shares of common stock deferred pursuant to this
election are greater
than the rights of a general unsecured creditor of the Company, I hereby waiver
those rights and agree that I shall have
only the rights of a general unsecured creditor with respect to the issuance of
my deferred shares.



--------------------------------------------------------------------------------

         

NOTE: Your deferral election and the provisions governing the distribution of
the deferred shares will be subject to such modifications and additional
restrictions as may become necessary to avoid current taxation of those deferred
shares as a result of future changes to the tax laws governing deferred
compensation arrangements, and any portion of your deferred share issuance
adversely affected by such changes may become the subject of an immediate lump
sum payout.

         

Notwithstanding any provision contained herein to the contrary, the delivery of
any vested shares may be delayed until six (6) months after your termination of
employment to the extent required by Section 409A(a)(2)(B)(i) of the Code.

¨    B.    I elect not to defer the receipt of the shares of the Company’s
common stock that may become payable to me in satisfaction of the restricted
stock unit award, if any, made to me in May 2006.

 

I understand that the above elections will be effective only if this form is
completed and executed by me and returned to the Company on or before April 30,
2006.

 

Signature:  

 

--------------------------------------------------------------------------------

Dated:                     , 20    